DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darle M. Short (#29213) on 7/28/21.

The application has been amended as follows: 
Claim 1 is changed to:
“A motor comprising: 
a motor body that rotationally drives a rotation shaft and includes a motor case; 
a speed reduction unit that reduces speed of rotation of the rotation shaft and includes a gear housing that has a board receptacle that is open in a direction orthogonal to a motor flattened surface; 
a brush holder held by the motor case and the gear housing; and 

the brush holder includes a plurality of terminals; 
a distal end of each of the plurality of terminals includes a terminal press-fitted portion that extends in the direction orthogonal to the motor flattened surface 
the terminal press-fitted portions are in a terminal straight line that is orthogonal to an axial direction of the rotation shaft; 
the gear housing includes a connector that is configured to receive and engage an external connector; 
the connector includes a plurality of connector terminals that are molded integrally with the gear housing; 
a distal end of each of the plurality of connector terminals includes a connector terminal press-fitted portion that extends in the direction orthogonal to the motor flattened surface in a connector terminal extension direction and is directly and electrically connected to the circuit board; 
the connector terminal press-fitted portions are in a connector terminal straight line that is orthogonal to the axial direction of the rotation shaft; 
the gear housing includes a plurality of contact portions projecting in the direction orthogonal to the motor flattened surface to contact the circuit board; 

a second tip of at least another of the plurality of contact portions contacts the conductive-pattern-free portion of the circuit board in the direction orthogonal to the motor flattened surface and substantially in the connector terminal straight line.”
The amendment is made to clarify the direction of the terminal extension direction and connector terminal extension direction which is not defined in the claim and from fig. 1 is perpendicular to the axial direction of the shaft 3. Specifically the straight line formed by terminals 15b and the straight line formed by terminals 23b are both orthogonal to the axial direction of the rotating shaft 3.

Claim 11 is changed to:
“The motor according to claim 1, wherein 
the gear housing includes a brush holder receptacle that accommodates a portion of the brush holder, 
the circuit board includes a magnetic sensor that detects a magnetic field of a sensor magnet that rotates integrally with the rotation shaft, and 
as viewed in the axial direction of the rotation shaft, the magnetic sensor is arranged outside a range of the rotation shaft in a direction in which the motor flattened surface extends, and the plurality of terminals is arranged in a range of the brush holder receptacle.”
The amendment is made to coincide with the amendment made to claim 1 above.

Claim 13 is changed to:
“The motor according to claim 1, wherein 
the gear housing includes a brush holder receptacle that accommodates a portion of the brush holder, 
the circuit board includes a magnetic sensor that detects a magnetic field of a sensor magnet that rotates integrally with the rotation shaft, and 
as viewed in the axial direction of the rotation shaft, the magnetic sensor is arranged in a range of the sensor magnet in the direction orthogonal to the motor flattened surface, and the terminal plurality of terminals is arranged in a range of the brush holder receptacle.”
The amendment is made to coincide with the amendment made to claim 1 above.

Claim 22 is changed to:
“A motor comprising: 
a motor body that rotationally drives a rotation shaft and includes a motor case; 
a speed reduction unit that reduces speed of rotation of the rotation shaft and includes a gear housing that has a board receptacle that is open in a direction orthogonal to a motor flattened surface; 
a brush holder held by the motor case and the gear housing; and 

the brush holder includes a terminal that includes an axial extension that extends from the brush holder in an axial direction of the rotation shaft and a press-fitted portion that is bent from the axial extension and extends in the direction orthogonal to the motor flattened surface; 
the gear housing includes a groove into which the terminal is fitted; 
the groove includes (1) two side wall surfaces that restrict movement of the terminal in a direction orthogonal to an axis of the rotation shaft as viewed in the direction orthogonal to the motor flattened surface and (2) a bottom surface that restricts movement of the terminal in a direction toward a bottom of the board receptacle; 
the two side wall surfaces are formed so that a distance between the two side wall surfaces gradually increases toward the terminal; and 
the terminal is in the groove and directly and electrically connected to the circuit board.”
The amendment is made to provide continuity with “two side wall surfaces” in the first line of the 8th paragraph of claim 22.


Allowable Subject Matter
Claims 1-3, 5-20 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834